United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3356
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Arkansas.
Roxanne Hill,                             *
                                          *       [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: February 5, 1999
                                Filed: February 17, 1999
                                    ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Roxanne Hill appeals her conviction for a drug offense following her conditional
guilty plea. For reversal, she argues that the district court1 erred in denying her motion
to suppress evidence. We affirm.




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly R. Stites, United States Magistrate Judge for the Western District
of Arkansas.
       Hill first argues that the stop of her vehicle was not supported by reasonable
suspicion. In assessing the validity of an investigatory stop, we review for clear error
the findings of historical fact, and review de novo the legal conclusions based upon
those facts. See United States v. Pena-Saiz, 161 F.3d 1175, 1177 (8th Cir. 1998). At
the suppression hearings, government witnesses testified as follows.

        A confidential informant (CI) provided narcotics detective Paul Smith with
information that Francisco Ocampo was the head of a drug trafficking ring, and that
Alberto Cortez, Rogelio Toledo, and a white male named “Jimbo” and a white female
that “Jimbo” lived with in Flippin, Arkansas, worked for Ocampo. The CI had
delivered methamphetamine to the Flippin couple, and had collected drug proceeds
from them to give to Ocampo. The CI informed officers that on January 9, 1998, a
large load of methamphetamine was to be transported to a Super 8 motel, and on to
Booneville, Arkansas; and that Ocampo and Cortez would be involved. Surveillance
established that Ocampo and Cortez were at the motel on January 9, and that a
Suburban and a Honda traveling in tandem arrived at the motel, and then left.
Furthermore, a traffic stop of the Suburban revealed that Cortez was in the vehicle, and
nearly 4.7 pounds of methamphetamine were recovered from the Honda when it was
later stopped away from the Suburban. The methamphetamine was to be delivered to
Booneville, Arkansas. Cortez did not know that the drugs were seized.

       Surveillance of the Super 8 motel the next day revealed that Ocampo and Cortez
were there, and were joined by a man and a woman driving a black pickup truck from
Flippin, Arkansas. The woman was later identified as Hill, and the man was later
identified as her co-defendant, James Norcross. Ocampo and Cortez left the motel
going towards Fort Smith, Arkansas, and were followed by Norcross and Hill in the
truck. Detective Smith witnessed the vehicles drive in a manner which, in his
experience, suggested they were engaging in counter-surveillance. The vehicles were
followed to Ocampo’s apartment in Fort Smith. Norcross, accompanied by Hill,
carried a stereo component from the truck into the apartment. In Detective Smith’s

                                          -2-
experience, stereo equipment is often used by Hispanic gangs to hide drugs. Ocampo
and Cortez were already in the apartment, and they were later joined by Toledo.
Shortly after Toledo arrived, Norcross and Hill left the apartment with a stereo
component; they were followed and stopped by a marked squad car.

       We conclude that the corroborated information provided by the CI which
correctly predicted future actions of these individuals, combined with the officers’
observation of the counter-surveillance attempts and Norcross’s transporting the stereo
component, established reasonable suspicion to stop the vehicle. See United States v.
Hill, 91 F.3d 1064, 1069 (8th Cir. 1996); United States v. Johnson, 64 F.3d 1120,
1124-25 (8th Cir. 1995), cert. denied, 516 U.S. 1139 (1996).

        Hill next argues that the consent she gave to search the vehicle was not
voluntary. The voluntariness of consent is a fact question to be determined from the
totality of the circumstances, and is reviewed for clear error. See Pena-Saiz, 161 F.3d
at 1177. Consent is not voluntary when it is the product of express or implied duress
or coercion. See id; United States v. Sanchez, 156 F.3d 875, 878 (8th Cir. 1998)
(listing factors to consider in assessing whether consent was voluntarily given).

        The government presented evidence that Hill was questioned for only a couple
of minutes and detained for only ten minutes before she gave consent; that after the
initial stop--which the officers considered to be a high-risk situation--the officers did
not yell, scream, or even speak with raised voices; and that the officers did not
threaten, crowd around, or coerce Hill, or accuse her of being a liar. Instead, officers
testified that when they spoke with Hill, they used calm and rational voices. Hill
admitted she was informed she was not under arrest and she was not handcuffed before
giving consent, and the encounter was in a public place. Officers testified that Hill
immediately gave consent for the search when she was asked; Hill testified that she did
not “have a problem” with the officers’ searching the pickup; and Hill qualified her
assertion that the officers screamed at her by stating that the volume of the officers’

                                          -3-
conversations with her was “[p]robably a little louder” than “it should have been.” We
conclude the district court did not clearly err in determining that Hill voluntarily
consented to the search of the vehicle.

      Accordingly we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-